FILED
                                                                       Jan 13 2020, 7:43 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANTS                                    ATTORNEYS FOR APPELLEES
David P. Murphy                                            Calvert S. Miller
Greenfield, Indiana                                        Kimberly Martin
                                                           Carson LLP
                                                           Fort Wayne, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Jayne Murphy, Stephen Kelker,                              January 13, 2020
and Cristine Pisula,                                       Court of Appeals Case No.
Appellants-Intervenors,                                    19A-TR-1529
                                                           Appeal from the Allen Superior
        v.                                                 Court
                                                           The Honorable Jennifer L.
Trustee of Star Financial Bank,                            DeGroote, Judge
Laura Lynne Bradford, Amy                                  Trial Court Cause No.
Myers, Abbie Fellrath, Courtney                            02D03-1809-TR-18
Ulrey, Eric Franke, Anne Marie
Cochrane, Jason Franke, Lisa
Kay Osburn Harkless, Heather
Alwine Eracleous, Trent Talbott,
Chris Anderson, Bradley
Anderson, and Matthew
Anderson,
Appellees-Intervenors.



Riley, Judge.



Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020                           Page 1 of 16
                                 STATEMENT OF THE CASE
[1]   Appellants-Intervenors, Jayne Murphy, Stephen Kelker, and Christine Pistula

      (collectively, Kelker Children), appeal the trial court’s summary judgment,

      determining that there was no genuine issue of material fact precluding

      judgment in favor of Appellees-Intervenors, Laura Lynne Bradford, Amy

      Myers, Abbie Fellrath, Courtney Ulrey, Eric Franke, Anne Marie Cochrane,

      Jason Franke, Lisa Osburn, Alwine Harkless, Heather Alwine Eracieous, Trent

      Talbott, Chris Anderson, Bradley Anderson, and Matthew Anderson

      (collectively, Franke Grandchildren), regarding the interpretation of the Living

      Trust Agreement.


[2]   We affirm.


                                                      ISSUE
[3]   The Kelker Children present one issue on appeal, which we restate as: Whether

      a genuine issue of material fact exists with respect to the language of the

      Distribution Provision in the Living Trust Agreement.


                       FACTS AND PROCEDURAL HISTORY
[4]   On November 7, 1990, Janice Dray (Janice) executed a Living Trust

      Agreement, creating the revocable Janice A. Dray Living Trust (Trust) and

      naming herself as Trustee. Pursuant to the terms of the Living Trust

      Agreement, the income derived from the Trust was to be distributed to Janice’s

      sister-in-law, Jacqueline Pearl Dray (Jacqueline), in a life estate, provided

      Jacqueline survived Janice and Janice’s husband, Virgil Dray (Virgil). Upon
      Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020      Page 2 of 16
      Jacqueline’s death, the Trust property was to be converted to cash and

      distributed in equal shares to Janice’s sister, Alma Franke (Alma), and brother,

      Ralph Kelker (Ralph). Specifically, the Distribution Provision of the Living

      Trust Agreement provided:


              At the death of [Jacqueline], the remaining assets are to be
              converted to cash and distributed in equal shares, share and share
              alike, to [Ralph], brother of [Janice], and [Alma], sister of
              [Janice], and if either said [Ralph] or [Alma] is not then living, to
              their surviving children, per stirpes.


      (Appellant’s App. Vol. II, p. 148). The Living Trust Agreement does not

      include a residuary beneficiary provision other than the Distribution Provision.

      When the Living Trust Agreement was executed, Ralph had five children and

      Alma had six children, of which five were surviving, in addition to many

      grandchildren in both families.


[5]   In 1993, three years after the creation of the Trust, attorney Thomas Locke

      (Attorney Locke), discussed estate planning with Janice and drafted a power of

      attorney, living will declaration, and a last will and testament (collectively,

      Alternative Estate Documents). This last will and testament included the

      following provision regarding the distribution of the estate’s residue:


              I give and bequeath all my residuary estate . . . in equal shares,
              share and share alike, to my brother [Ralph], and my sister
              [Alma]. If either of them should predecease me, then their
              interest goes to their surviving children, per stirpes.




      Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020         Page 3 of 16
      (Appellant’s App. Vol. II, p. 77). By accompanying letter dated February 22,

      1993, Attorney Locke explained that this provision had been drafted to express

      Janice’s intent that, upon Janice’s death, “all of the remaining assets in

      [Janice’s] estate go to Ralph and Alma in equal shares. If either of them

      predecease [Janice], [Janice] wanted their share to go to their children.”

      (Appellant’s App. Vol. II, p. 75). In addition, pursuant to the Alternative Estate

      Documents, the Trust would terminate and the assets distributed upon Janice’s

      death, instead of creating a life estate for Jacqueline. Janice did not execute the

      Alternative Estate Documents.


[6]   Virgil passed away on January 22, 1993 and Janice died on March 25, 1997,

      effectuating the life estate for Jacqueline. By the time Jacqueline passed away

      in June 2018, almost twenty-eight years after the creation of the Trust, she had

      outlived Ralph and Alma, two of Ralph’s daughters, and all of Alma’s children.

      Jacqueline was survived by three of Ralph’s children (the Kelker Children), and

      three of Ralph’s grandchildren, the children of Ralph’s children who

      predeceased Jacqueline, as well as by Alma’s thirteen grandchildren (the Franke

      Grandchildren).


[7]   On September 19, 2018, Star Financial Bank, as successor trustee, filed a

      petition to docket the Trust and determine heirship. The Kelker Children and

      the Franke Grandchildren appeared as separate Intervenors in the proceedings.

      On March 19, 2019, the Kelker Children filed their motion for summary

      judgment, memorandum in support thereof, and designated evidence. In their

      motion, they advanced an interpretation of the Distribution Provision of the

      Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020         Page 4 of 16
      Living Trust Agreement which would result in a distribution of the Trust corpus

      to them, to the exclusion of the Franke Grandchildren and Ralph’s

      grandchildren whose parents predeceased Jacqueline. According to the Kelker

      Children, the phrase “surviving children,” as used in the Distribution Provision,

      placed two conditions on the distribution of the corpus: (1) the qualified

      recipient must be a child of Ralph or Alma, not a further descendant; and (2)

      the recipient must be alive on the date of Jacqueline’s passing. That same day,

      the Franke Grandchildren filed their motion for summary judgment,

      memorandum of law, and designation of evidence claiming that the use of “per

      stirpes” language in the Distribution Provision at the second-generation level

      reinforced the idea that each of the Kelker and Franke families should receive

      one-half of the Trust property. They contended that reading the Distribution

      Provision as a whole suggests an intent on the part of Janice to create two equal

      gifts to the families of her two siblings due to the use of “equal shares”

      language, with a “per stirpes” division at the second-generation level.


[8]   On May 15, 2019, the trial court heard oral argument on the parties’ respective

      motions for summary judgment. Thereafter, on June 13, 2019, the trial court

      entered its summary judgment in favor of the Franke Grandchildren. Upon a

      close reading of the Distribution Provision, the trial court declared the language

      to be ambiguous as “surviving” generally connotes a conditional gift requiring

      the beneficiary to be alive on the date of distribution, whereas “per stirpes”

      indicates a distribution among branches of a family tree with a right of

      representation that allows descendants of a predeceased beneficiary to take the


      Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020         Page 5 of 16
       beneficiary’s interest. To resolve the ambiguity, the trial court considered

       external, designated evidence of the unique family histories of Ralph and Alma,

       known to Janice at the time of the creation of the Trust, and determined that

       there is no genuine issue of material fact that Janice intended to create equal,

       unconditional, vested gifts of the remainder of the Trust corpus to the families

       of her two siblings.


[9]    The Kelker Children now appeal. Additional evidence will be provided if

       necessary.


                                DISCUSSION AND DECISION
                                               I. Standard of Review


[10]   In reviewing a trial court’s ruling on summary judgment, this court stands in the

       shoes of the trial court, applying the same standards in deciding whether to

       affirm or reverse summary judgment. First Farmers Bank & Trust Co. v. Whorley,

       891 N.E.2d 604, 607 (Ind. Ct. App. 2008), trans. denied. Thus, on appeal, we

       must determine whether there is a genuine issue of material fact and whether

       the trial court has correctly applied the law. Id. at 607-08. In doing so, we

       consider all of the designated evidence in the light most favorable to the non-

       moving party. Id. at 608. A fact is ‘material’ for summary judgment purposes if

       it helps to prove or disprove an essential element of the plaintiff’s cause of

       action; a factual issue is ‘genuine’ if the trier of fact is required to resolve an

       opposing party’s different version of the underlying facts. Ind. Farmers Mut. Ins.

       Group v. Blaskie, 727 N.E.2d 13, 15 (Ind. 2000). The party appealing the grant

       Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020          Page 6 of 16
       of summary judgment has the burden of persuading this court that the trial

       court’s ruling was improper. First Farmers Bank & Trust Co., 891 N.E.2d at 607.


[11]   We observe that, in the present case, the trial court entered findings of fact and

       conclusions of law thereon in support of its judgment. Generally, special

       findings are not required in summary judgment proceedings and are not binding

       on appeal. AutoXchange.com. Inc. v. Dreyer and Reinbold, Inc., 816 N.E.2d 40, 48

       (Ind. Ct. App. 2004). However, such findings offer a court valuable insight into

       the trial court’s rationale and facilitate appellate review. Id


                                                     II. Analysis


                                                     A. Ambiguity


[12]   The Kelker Children contend that the trial court erred in issuing summary

       judgment for the Franke Grandchildren. Focusing on the language of the

       Distribution Provision, they maintain that the “surviving” language

       predominates over “per stirpes” and therefore, the first beneficiaries are Ralph

       and Alma as they both were alive on the date of the creation of the Trust;

       whereas, the second class beneficiaries connotes the children of Ralph and

       Alma who survived Ralph, Alma, and Jacqueline. As such, the Kelker

       Children maintain that all of the Trust corpus that should have been distributed

       to Alma’s children and Ralph’s predeceased children now passes to the

       surviving Kelker Children because the survival of Alma’s and Ralph’s children

       was a condition precedent of receiving their parent’s share.



       Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020      Page 7 of 16
[13]   The interpretation of a will or trust is a question of law for the court. University

       of S. Ind. Found. v. Baker, 843 N.E.2d 528, 531 (Ind. 2006). The primary

       purpose of the court in construing a trust instrument is to ascertain and give

       effect to the settlor’s intention. Id. at 532. Indiana follows “the four corners

       rule” that “extrinsic evidence is not admissible to add to, vary or explain the

       terms of a written instrument if the terms of the instrument are susceptible of a

       clear and unambiguous construction.” Id. Accordingly, where a trust is

       capable of clear and unambiguous construction, under this doctrine, the court

       must give effect to the trust’s clear meaning without resort to extrinsic evidence.

       Id. A document is not ambiguous merely because parties disagree about a

       term’s meaning. Kelly v. Estate of Johnson, 788 N.E.2d 933, 935 (Ind. Ct. App.

       2003), trans. denied. Rather, language is ambiguous only if reasonable people

       could come to different conclusions as to its meaning. Id.


[14]   The opening clause of the Distribution Provision reads that, upon Jacqueline’s

       death, the Trust estate is to be converted to cash and “distributed in equal

       shares, share and share alike” to Ralph and Alma. (Appellant’s App. Vol. II, p.

       3). “Generally, when a gift is to a group of individuals sharing the same

       relationship to the settlor, the use of the words ‘share and share alike’ denotes a

       per capita distribution, rather than a per stirpes distribution.” Trust Agreement of

       Westervelt v. First Interstate Bank of N. Ind., 551 N.E.2d 1180, 1184 (Ind. Ct. App.

       1990), reh’g denied, trans. denied. “Per capita is defined as denoting that ‘an

       equal share is given to each of a number of persons, all of whom stand in equal

       degree to the decedent, without reference to their stocks or the right of

       Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020        Page 8 of 16
       representation.’” Id. (citing BLACK’S LAW DICTIONARY 1292 (Rev. 4th ed.

       1968)). In Laisure v. Richards, 103 N.E. 679, 683 (Ind. Ct. App. 1913), this court

       explained: “The foundation of the per capita rule of distribution rests in a large

       measure on the presumption that when the beneficiaries are in equal degrees of

       relationship to the testator his affection of each is equal, and therefore he will

       desire to benefit each equally.” Here, Alma and Ralph stand in the same

       relationship to Janice. As such, it appears Alma and Ralph take equal shares of

       the trust corpus upon cessation of Jacqueline’s life estate.


[15]   The subsequent clause of the Distribution Provision identified the alternative

       recipients in the event Ralph and Alma predeceased Jacqueline: “and if either

       said [Ralph] or [Alma] is not then living, to their surviving children, per

       stirpes.” (Appellants’ App. Vol. II, p. 148). “Per stirpes means literally by roots

       or stocks; by representation. It denotes that method of dividing an intestate

       estate where a class or group of distributees take the share which their ancestor

       would have been entitled to, taking it by their right of representing such

       ancestor, and not as so many individuals, or as the expression is used, per

       capita.” Matter of Estate of Walters, 519 N.E.2d 1270, 1272 (Ind. Ct. App. 1988),

       trans. denied. In a per stirpes distribution, the size of a beneficiary’s estate

       depends on how many other beneficiaries are direct descendants of the

       ancestor. Matter of Fitton, 605 N.E.2d 1164, 1169 (Ind. Ct. App. 1992). Thus,

       under a per stirpes distribution, there can be no condition of survival affecting

       the vesting of an interest because one’s descendants will represent the

       predeceased ancestor and take the ancestor’s place and share.


       Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020         Page 9 of 16
[16]   If the right of representation inherent in the per stirpes distribution is ignored,

       and “surviving” is treated as creating contingent remainders, the Distribution

       Provision may be construed as suggested by the Kelker Children by creating

       vested interests only in the three Kelker Children who survived Jacqueline. If,

       on the other hand, “surviving” is interpreted as describing the timing of the

       enjoyment of the interests, rather than as a condition of the gift, the

       Distribution Provision may be interpreted as establishing vested interests in the

       Kelker Children and Franke children, which may be inherited by their

       grandchildren whose parents predeceased Jacqueline through the process of

       representation inherent in the per stirpes distribution. Accordingly, with both

       interpretations being equally logical and reasonable, there is an apparent

       ambiguity between the “surviving” condition and the “per stirpes” term of the

       Distribution Provision and we need to look to extrinsic evidence to construe the

       Trust instrument.


[17]   Nonetheless, the Kelker Children argue that the Living Trust Agreement is

       unambiguous as it created contingent remainder interests in the Trust property.

       They note that there is no ambiguity in the Distribution Provision related to the

       use of the terms “in equal shares, share and share alike” and “per stirpes” as

       these terms describe two different distribution schemes applicable to separate

       classes of beneficiaries. We agree with this contention; however, the Kelker

       Children misunderstand the cause of the ambiguity. There is no conflict

       between the per capita and per stirpes distributions at the first- and second-

       generation levels of beneficiaries respectively. Rather, we conclude that the


       Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020       Page 10 of 16
Distribution Provision is ambiguous because the terms surviving and per

stirpes, both used within the same second-generation class of beneficiaries, are

irreconcilable. If Alma and Ralph’s children must survive Jacqueline to

advance an interest in the Trust, there can be no per stirpes distribution because

the condition of survival negates the right of representation inherent in a per

stirpes distribution. 1


                                          B. Extrinsic Evidence




1
  In support of their argument that the Distribution Provision of the Living Trust Agreement is unambiguous,
the Kelker Children rely on Citizens’ Loan & Trust Co. v. Herron, 115 N.E. 941 (Ind. 1917), a decision which
addressed the vesting of certain interests in trust instruments. In Citizens’ Loan, father created a testamentary
trust for the benefit of his six children. Id. at 941-42. The trust stipulated that the corpus would not be
distributed to the beneficiaries until the mother died and the youngest child attained the age of twenty-one.
Id. The instrument further provided that “if any one or more of my said children shall die before said final
distribution, then and in that event if the children or child so dying shall leave surviving him or her a child or
children, issue of his or her body, such child or children to take and inherit the share or portion that would go
to the parent if living under the provisions of this will.” Id. One of father’s children died prior to the time of
distribution, leaving two children and several debts. Id. at 942. The child’s creditors claimed that the interest
in the trust vested prior to his death and that they were entitled to take the child’s share of the trust property
to satisfy his debts. Id. Our supreme court rejected the argument, finding that the interest was not vested, but
was contingent upon the child surviving his mother and youngest brother’s twenty-first birthday. Id. at 943.
In reaching this conclusion, the court declared the terms of the will to be unambiguous as the will included a
detailed explanation of the interests created, the time of distribution of the trust property, and alternative
beneficiaries. Id. at 942. Although there exist factual similarities between Citizens’ Loan and the case at bar,
we find Citizens’ Loan to be inapplicable. Unlike the will in Citizens’ Loan, it is not evident from the terms of
the Distribution Provision that Alma’s children’s interests were contingent upon them surviving Jacqueline.
Instead, the Distribution Provision identifies primary and alternative beneficiaries, and the time of
distribution in one sentence, as well as employing two fundamentally inconsistent terms to express the
settlor’s intent.
While the Kelker Children rely on several additional cases purportedly supporting their position, we caution
that “[w]hile precedents are valuable aids to courts in the interpretation of trust instruments, they are very
rarely conclusive, for in the analysis the meaning of every trust must be determined upon considerations
pertaining to its own peculiar facts.” See Hackleman v. Hackleman, 146 N.E.590, 592 (Ind. Ct. App. 1925).
“[T]he reasoning of the cases is often very refined and subtle, and involves a consideration of minute
differences of language; and the final determination of each case must after all, depend upon the intention, to
be gathered from all of the language used by the particular testator, whose will is before the court.” Laisure,
103 N.E. at 682

Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020                                Page 11 of 16
[18]   Indiana has long recognized that extrinsic evidence of the facts and

       circumstances known to the settlor and existing at the time of execution may be

       considered by a court when construing an instrument. See Dougherty v. Rogers,

       20 N.E. 779, 781 (Ind. 1889). The rationale for admission of this evidence is

       that it is not offered for the purpose of contradicting the meaning of a written

       instrument, but is offered to “connect the instrument with the extrinsic facts

       therein referred to, and to place the court, as nearly as may be, in the situation

       occupied by the testator, so that his intention may be determined from the

       language of the instrument, as it is explained by the extrinsic facts and

       circumstances.” Id. In construing the Trust instrument, we are mindful that

       “the law favors the vesting of estates, and looks with disfavor on the

       postponement of the vesting of title, nevertheless contingent remainders are

       lawful, and, if a testator by unambiguous language creates a contingent

       remainder, it is the duty of the court to uphold it.” Hackleman v. Hackleman, 146
N.E.2d 590, 591 (Ind. Ct. App. 1925).


[19]   In Alsman v. Walters, 106 N.E. 879 (Ind. 1914), 2 our supreme court construed:

       “I give and bequeath to my son, Francis M. Walters, during his natural life and

       after his death to his children surviving him in fee simple the following tract of




       2
        Pointing to Citizens’ Loan, the Kelker Children incorrectly assert that our supreme court has “specifically
       disapproved the application of [Alsman] to Trust distribution cases.” (Appellants’ Br. p. 32). In Citizens’
       Loan, the court merely distinguished Alsman and related cases based on the facts, noting that the holding of
       Alsman and related cases did not apply because, unlike in Citizens’ Loan, Alsman created an interceding life
       estate, after which the fee simple was given to certain designated persons, the enjoyment of which was
       postponed until the happening of certain events. Citizens’ Loan, 115 N.E. at 942.

       Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020                             Page 12 of 16
land[.]” Id. at 880. Francis had six children of which only four survived. Id.

One of Francis’ daughters had a son, Hosea, who survived his mother and

grandfather. Id. Francis’ four surviving children argued that Hosea was not

entitled to his mother’s share of the estate because the instrument had created

contingent remainders, which were conditioned upon the beneficiary being a

child of Francis and being alive at the time of Francis’ death. Id. The court

rejected this proffered interpretation, finding that the combination of the terms

“surviving” and “fee simple” created an ambiguity. Id. at 881. To construe the

will in light of the stated ambiguity, the court turned to “established rules for

the construction of ambiguous devises,” including a preference for early vesting

of interests and against contingencies; “partial intestacy will be avoided if

possible.” Id. Based on those rules, the court rejected the children’s claim, and

interpreted the will as creating vested remainders in each of Francis’ children.

Id. at 882. As a vested interest, Hosea could inherit his mother’s share after her

death. Id. Our supreme court explained that the rules of construction “are not

mere arbitrary formalities” but have been “formulated to aid in the

ascertainment of the testator’s true intent and prevent its subversion by

ascribing a meaning to a word, perhaps carelessly used, which conflicts with the

general intent of the testator.” Id. at 881. The court suggested that the word

“surviving” had been imprudently included in the devise as


        [n]othing in this will warrants the imputation to testator of an
        intent to make the fee-simple title of this land a grand prize to the
        victor in his grandchildren’s race with death. The mere
        definition of a single word or the position of a pronoun ought not
        alone to persuade a court that a testator’s purpose was devoid of
Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020       Page 13 of 16
               reason, prudence, and affection when making a final disposition
               of his property among his grandchildren.


       Id. at 882.


[20]   Mindful of our preference for the early vesting of estates, the trial court, in its

       summary judgment, reflected that the structure of the Distribution Provision,

       instituting a per capita distribution at the first-generation level and a per stirpes

       distribution at the second-generation level, indicated Janice’s intent to give

       equal gifts to the families of both her siblings. The trial court understood that a

       per stirpes distribution at the second-generation level, instead of per capita, was

       necessary to effectuate this intent as Ralph and Alma did not have an equal

       number of children during their lifetimes. Considering that one of Alma’s

       children died in infancy, a fact known by Janice, the trial court suggested an

       explanation for the use of the term “surviving” as referring to Alma’s five

       children who were alive when the Living Trust Agreement was created in 1990.


[21]   Moreover, the designated evidence includes that three years after the creation of

       the Living Trust Agreement, Janice contacted Attorney Locke with a perceived

       intention to amend her estate provisions. Attorney Locke drafted Alternative

       Estate Documents in which the interceding life estate for Jacqueline was

       cancelled, with all other provisions remaining the same. By accompanying

       letter, Attorney Locke explained to Janice that, upon her death, “all of the

       remaining assets in [Janice’s] estate go to Ralph and Alma in equal shares. If

       either of them predecease [Janice], [Janice] wanted their share to go to their

       children.” (Appellant’s App. Vol. II, p. 75). Even though Janice never
       Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020       Page 14 of 16
       executed these Alternative Estate Documents, it can be reasonably inferred that

       Janice was aware of the division of her estate equally benefitting the families of

       both her siblings. “It must be presumed that a rational, normal person in

       making such a will as this would have tender and just regard for []

       grandchildren who were manifestly objects of [her] bounty.” Alsman, 106 N.E.

       at 882.


[22]   Accordingly, here, after determining that the Living Trust Agreement was

       ambiguous due to the juxtaposition of two conflicting concepts by the settlor of

       the Trust, the trial court employed the rules of construction set forth in Alsman,

       including a preference for the early vesting of interests, in construing the

       Distribution Clause. Consistent with the extrinsic designated evidence of

       Janice’s intent, the trial court concluded that the term “surviving” was mere

       surplusage and had been carelessly used. Accordingly, as we find that the trial

       court properly applied the law and, upon review of all the designated evidence

       before us, we agree with the trial court that no genuine issue of material fact

       exists that Janice intended a per capita division of the Trust corpus between her

       siblings, with a per stirpes division among the descendants of Alma and Ralph.

       Therefore, the Franke Grandchildren are entitled to judgment as a matter of

       law.


                                              CONCLUSION
[23]   Based on the foregoing, we hold that no genuine issue of material fact exists

       with respect to the Distribution Provision of the Living Trust Agreement, which

       establishes a per capita division of the Trust corpus between the families of
       Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020      Page 15 of 16
       Ralph and Alma and a per stirpes division between the children of Ralph and

       Alma.


[24]   Affirmed.


[25]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Opinion 19A-TR-1529 | January 13, 2020   Page 16 of 16